Title: From Thomas Jefferson to Thomas Paine, 21 February 1806
From: Jefferson, Thomas
To: Paine, Thomas


                        
                            Dear Sir
                     
                            Washington Feb. 21. 06.
                        
                        In my letter of Nov. 22. I informed you that I proposed to do towards fulfilling your wishes expressed in the
                            letter to which that was an answer. finding that you had written to General Clinton on the same subject, I had a
                            conversation with him, in which he informed me he should try among the members what could be expected from Congress. his
                            daily presence at the Capitol gave him opportunities which I had not, besides the jealousies which might be entertained on
                            my attempting to influence Congress in any private case. this part then was left to Genl. Clinton.     I wrote to Colo. Minor,
                            a member of the Virginia legislature of talents, weight, & the best dispositions, desiring him at the same time not to
                            commit you to the danger of a refusal, if such a result was probable; but to sound his way & act accordingly. I inclose
                            you his account of the matter, written near the close of the session. I had observed to you that the public affairs had
                            now devolved on a younger race, few of whom were old enough to witness your services in the revolution, & who
                            consequently know them only from the cold page of history. the same persons, had they been then in their present seats,
                            would have had more lively feelings towards yourself. it is a solace to me that you will be more indifferent to this
                            result than most others would be. I know the extreme moderation of your wishes as to pecuniary things, and the controuls
                            you have over your wants. in a former letter you explained to me your arrangements for making your farm both pleasant &
                            profitable. instead therefore of condoling with you, I do it with those who have neglected the opportunity an honorable
                            expression of the public sentiment. Accept my salutations and assurances of friendly attachment.
                        
                            Th: Jefferson
                     
                        
                    